SANBORN, District Judge.
The objections were that the bankrupt fraudulently induced the objecting creditor to renew a note more than a year prior to bankruptey, and that he concealed property from his trustee with intent to defraud his creditors. There is nothing in the Bankruptey Act (11 USCA) which makes the fraudulent procuring of credit by a bankrupt upon a statement not in writing a ground for denial of a discharge. If the liability of the bankrupt to the objector is based upon “obtaining property by false pretenses or false representations,” the discharge will in no way affect it. Section 17 of the Bankruptcy Act (11 USCA § 35).
It is not incumbent on this court to determine whether the debt is a dischargeable one or not. See Collier (13th Ed.) 597; Matter of Weisberg (D. C.) 253 F. 833; Matter of Havens (C. C. A.) 272 F. 975. “A discharge should be granted, even if the only debt scheduled is clearly not dischargeable.” Collier (13th Ed.) 597, and eases cited.
As to the assets alleged to be concealed. The first two items were debts due to the bankrupt from his brother-in-law which he claims he considered worthless, and which it appears the trustee sold for $1. The third was 300 chickens, which the bankrupt testified belonged to his wife. The fourth was a 16 year old shotgun, with a crooked barrel. The fifth was an old Ford, used last in 1927, and not licensed in 1928, which the testimony indicated was nothing more than junk. The referee found that the chickens belonged to the bankrupt’s wife, and that the other assets were merely of nominal value, and that there was no intent on the part of the bankrupt to conceal them from his trustee.
*832This is not a trial de novo. The referee saw and heard the witnesses. There was evidence which might have supported a finding either way. I see no reason to disturb the conclusions reached by the referee, and his report is confirmed.